

AMENDMENT NO. 14 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 14 TO CREDIT AGREEMENT (this "Amendment") is entered into as
of November 4, 2019, by and among the Lenders identified on the signature pages
hereof (such Lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a "Lender" and
collectively as the "Lenders"), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as administrative agent for the Lenders (in such
capacity, "Agent"), REG SERVICES GROUP, LLC, an Iowa limited liability company
("REG Services"), and REG MARKETING & LOGISTICS GROUP, LLC, an Iowa limited
liability company ("REG Marketing"; together REG Services and REG Marketing are
each referred to herein as a "Borrower", and jointly and severally as the
"Borrowers").
WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Credit
Agreement dated as of December 23, 2011, as amended by that certain Amendment
No. 1 to Credit Agreement dated as of January 31, 2012, that certain Amendment
No. 2 to Credit Agreement dated as of February 29, 2012, that certain Waiver and
Amendment No. 3 to Credit Agreement dated as of May 1, 2012, that certain
Amendment No. 4 to Credit Agreement dated as of January 9, 2013, that certain
Amendment No. 5 to Credit Agreement dated as of August 9, 2013, that certain
Amendment No. 6 to Credit Agreement dated as of December 23, 2013, that certain
Amendment No. 7 to Credit Agreement dated as of May 19, 2014, that certain
Amendment No. 8 to Credit Agreement and Waiver dated as of February 20, 2015,
that certain Amendment No. 9 to Credit Agreement dated as of July 16, 2015, that
certain Amendment No. 10 to Credit Agreement dated as of December 8, 2015, that
certain Joinder and Amendment No. 11 to Credit Agreement dated as of September
30, 2016, that certain Amendment No. 12 to Credit Agreement dated as of
December 22, 2017, and that certain Amendment No. 13 to Credit Agreement dated
as of July 9, 2019 (as further amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"); and
WHEREAS, Borrowers, Agent and Lenders have agreed to amend the Credit Agreement
in certain respects;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.
2.    Amendments to Credit Agreement: Subject to the satisfaction of the
conditions set forth in Section 5 below, and in reliance upon the
representations and warranties of Borrowers set forth in Section 6 below, the
Credit Agreement is hereby amended as follows:
(a)    Schedule 1.1 to the Credit Agreement is hereby amended by deleting the
defined term "Commitment Increase Notice" in its entirety.


-1-

--------------------------------------------------------------------------------




(b)    Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating each of the following defined terms as follows:
“Blender's Tax Credit Event" means a "biodiesel mixture credit" that provides
substantially equivalent economic benefit to a Borrower as the "biodiesel
mixture credit" previously provided for by section 6426 of the Internal Revenue
Code of 1986, as amended prior its expiration prior to the Thirteenth Amendment
Effective Date (the "Prior Blender's Credit") is signed into law so as to apply,
or the Prior Blender's Credit is reinstated effective, retroactively in 2018
and/or 2019 and/or 2020. A substantially equivalent credit could include a
federal producer’s tax credit or a multi-year incentive.
“BTC Commitment Increase Notice” means a notice delivered by Administrative
Borrower pursuant to the proviso in the definition of “Maximum Revolver Amount”
which increases the Maximum Revolver Amount to either $175,000,000 or
$200,000,000, or if such initial notice increases the Maximum Revolver Amount to
$175,000,000, a subsequent notice increasing the Maximum Revolver Amount to
$200,000,000.
"Maximum Revolver Amount" means $150,000,000, provided, however, that, during
the Specified 2019/2020 Period only, if a Blender’s Tax Credit Event occurs and
Administrative Borrower elects in its sole discretion to deliver a BTC
Commitment Increase Notice, then commencing one Business Day after receipt by
Agent of any such BTC Commitment Increase Notice, such amount shall be as set
forth in the applicable BTC Commitment Increase Notice, in each case as
decreased by the amount of reductions in the Revolver Commitments made in
accordance with Section 2.4(c) of the Agreement or as increased by the amount of
any Increase made in accordance with Section 2.15.
"Specified 2019/2020 Period" means the period commencing on the Fourteenth
Amendment Effective Date through and including April 30, 2020.
(c)    Clause (a) of the definition of "Borrowing Base" set forth in Schedule
1.1 to the Credit Agreement is hereby amended and restated in its entirety as
follows:
(a)    the sum of (i) 85% of the amount of Eligible Billed Accounts, (ii) the
lesser of $15,000,000 and 85% of Eligible Blender's Credit Accounts, provided
that, if a Blender’s Tax Credit Event occurs during the Specified 2019/2020
Period, such amount under this clause (ii), solely during the Specified
2019/2020 Period, shall be the lesser of $50,000,000 and 85% of Eligible
Blender's Credit Accounts, and (iii) the lesser of $10,000,000 and 85% of
Eligible Unbilled Accounts, less (iv) the amount, if any, of the Dilution
Reserve, plus
(d)    Schedule 1.1 to the Credit Agreement is hereby amended by adding, in its
appropriate alphabetical order, the following defined term as follows:


-2-

--------------------------------------------------------------------------------




"Fourteenth Amendment Effective Date" means November 4, 2019.
(e)    Section 2.10(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(d)    for the ratable account of those Lenders with Revolver Commitments,
concurrent with the delivery, if any, of a BTC Commitment Increase Notice that
increases the Maximum Revolver Amount to $200,000,000, a non-refundable fee
equal to $12,500 which shall be fully earned on the date of such delivery, if
any.
(f)    Schedule C-1 of the Credit Agreement is hereby amended and restated in
its entirety as Schedule C-1 attached hereto.
3.    Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.
4.    Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of Borrowers, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other Loan Document. Each Borrower hereby agrees that this Amendment in
no way acts as a release or relinquishment of the Liens and rights securing
payments of the Obligations. The Liens and rights securing payment of the
Obligations are hereby ratified and confirmed by each Borrower in all respects.
5.    Conditions to Effectiveness.
(a)    This Amendment shall become effective upon the satisfaction of each of
the following conditions precedent, each in form and substance acceptable to
Agent:
(i)    Agent shall have received a fully executed copy of this Amendment in form
and substance acceptable to Agent;
(ii)    Borrowers shall have paid all fees to Agent and the Lenders required
under the Loan Documents; and
(iii)    No Default or Event of Default shall have occurred and be continuing on
the date hereof or as of the date of the effectiveness of this Amendment.
6.    Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, Borrowers hereby jointly and severally represent and
warrant to Agent and Lenders that, after giving effect to this Amendment:


-3-

--------------------------------------------------------------------------------




(a)    All representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, in each case as if then made,
other than representations and warranties that expressly relate solely to an
earlier date;
(b)    No Default or Event of Default has occurred and is continuing; and
(c)    This Amendment and the Credit Agreement, as modified hereby, constitute
legal, valid and binding obligations of each Borrower and are enforceable
against each Borrower in accordance with their respective terms.
7.    Miscellaneous.
(a)    Expenses. Borrowers jointly and severally agree to pay on demand all
Lender Group Expenses of Agent (including, without limitation, the fees and
expenses of outside counsel for Agent) in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and all
other instruments or documents provided for herein or delivered or to be
delivered hereunder or in connection herewith. All obligations provided herein
shall survive any termination of this Amendment and the Credit Agreement as
modified hereby.
(b)    Governing Law. This Amendment shall be a contract made under and governed
by the internal laws of the State of California. The choice of law and venue,
jury trial waiver and California judicial reference provisions set forth in
Section 12 of the Credit Agreement are incorporated herein by reference and
shall apply in all respects to this Amendment.
(c)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic delivery shall be equally effective as delivery of
an original executed counterpart of this Amendment.
8.    Release.
(a)    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Borrower and each other Loan Party (by its
execution and delivery of the attached Consent and Reaffirmation), on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements,


-4-

--------------------------------------------------------------------------------




promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set‑off, demands and
liabilities whatsoever (individually, a "Claim" and collectively, "Claims") of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which any such Loan Party or any of their respective successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever in relation to, or in any
way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto which arises at any time
on or prior to the day and date of this Amendment.
(b)    Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) warrants, represents and agrees that it
is fully aware of California Civil Code Section 1542, which provides as follows:
SEC. 1542.  GENERAL RELEASE. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.
Each Borrower and each other Loan Party (by its execution and delivery of the
attached Consent and Reaffirmation) hereby expressly waives the provisions of
California Civil Code Section 1542, and any rights they may have to invoke the
provisions of that statute now or in the future with respect to the Claims being
released pursuant to this Section 8. In connection with the foregoing waiver and
relinquishment, each Borrower and each other Loan Party (by its execution and
delivery of the attached Consent and Reaffirmation) acknowledges that they are
aware that they or their attorneys or others may hereafter discover claims or
facts in addition to or different from those which the parties now know or
believe to exist with respect to the subject matter of the Claims being released
hereunder, but that it is nevertheless the intention of each Borrower and each
other Loan Party (by its execution and delivery of the attached Consent and
Reaffirmation) to fully, finally and forever settle, release, waive and
discharge all of the Claims which are being released pursuant to this Section 8.
The release given herein shall remain in effect as a full and complete general
release, notwithstanding the discovery or existence of any such additional or
different claims or facts.
(c)    Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.
(d)    Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.
[Remainder of page intentionally left blank; signature pages follow.]


-5-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.


REG SERVICES GROUP, LLC,
an Iowa limited liability company 

 
By: /s/ Todd Robinson   
Name: Todd Robinson   
Title:  Treasurer 



REG MARKETING & LOGISTICS GROUP, LLC, an Iowa limited liability company 

 
By: /s/ Todd Robinson   
Name: Todd Robinson   
Title: Treasurer  









--------------------------------------------------------------------------------








WELLS FARGO CAPITAL FINANCE, LLC, 
a Delaware limited liability company, as Agent and as a Lender 

 
By:  /s/ Barry Felker   
Name:  Barry Felker   
Title:  Authorized Signatory  







Signature Page to Consent Under Credit Agreement


4815-8335-9146.v2

--------------------------------------------------------------------------------








FIFTH THIRD BANK, as a Lender 

 
By:  /s/ Patrick Lingrosso   
Name:  Patrick Lingrosso   
Title:  Vice President  









Signature Page to Consent Under Credit Agreement


4815-8335-9146.v2

--------------------------------------------------------------------------------






Schedule C-1

Commitments


 
During the Specified 2019/2020 Period
After the Specified 2019/2020 Period
Lender
Revolver Commitment and Total Commitment if no BTC Commitment Increase Notice is
delivered
Revolver Commitment and Total Commitment if a BTC Commitment Increase Notice is
delivered specifying the below "All Lenders" Commitment*
Revolver Commitment and Total Commitment if a BTC Commitment Increase Notice is
delivered specifying the below "All Lenders" Commitment*
Revolver Commitment and Total Commitment
Wells Fargo Capital Finance, LLC
$75,000,000
$87,500,000
$100,000,000
$75,000,000
Fifth Third Bank
$75,000,000
$87,500,000
$100,000,000
$75,000,000
All Lenders
$150,000,000
$175,000,000
$200,000,000
$150,000,000









* Commencing one Business Day after such notice is received.

--------------------------------------------------------------------------------






CONSENT AND REAFFIRMATION


Renewable Energy Group, Inc., a Delaware corporation ("Parent"), as a Guarantor,
REG Houston, LLC, a Texas limited Liability company, as a Plant Loan Party, REG
Geismar, LLC, a Delaware limited liability company, as a Plant Loan Party, REG
Albert Lea, LLC, an Iowa limited liability company, as a Plant Loan Party, REG
New Boston, LLC, an Iowa limited liability company, as a Plant Loan Party, and
REG Seneca, LLC, an Iowa limited liability company, as a Plant Loan Party (each
of the foregoing, a "Loan Party") hereby (i) acknowledges receipt of a copy of
the foregoing Amendment No. 14 to Credit Agreement (terms defined therein and
used, but not otherwise defined, herein shall have the meanings assigned to them
therein); (ii) consents to each Borrower's execution and delivery thereof;
(iii) agrees to be bound thereby, including Section 8 of the foregoing Amendment
No. 14 to Credit Agreement; and (iv) affirms that nothing contained therein
shall modify in any respect whatsoever any Loan Documents to which the
undersigned is a party and reaffirms that each such Loan Document is and shall
continue to remain in full force and effect (except as set forth in the
foregoing Amendment No. 14 to Credit Agreement). Although each Loan Party has
been informed of the matters set forth herein and has acknowledged and agreed to
same, each Loan Party understands that Agent and Lenders have no obligation to
inform such Loan Party of such matters in the future or to seek such Loan
Party's acknowledgment or agreement to future consents, amendments or waivers,
and nothing herein shall create such a duty.
[Remainder of page intentionally left blank; signature pages follow.]






* Commencing one Business Day after such notice is received.

--------------------------------------------------------------------------------








RENEWABLE ENERGY GROUP, INC.,
a Delaware corporation, as a Guarantor
By:  /s/ Todd Robinson   
Name:  Todd Robinson   
Title:  Treasurer  



REG HOUSTON, LLC, a Texas limited liability company, as a Plant Loan Party
By:  /s/ Todd Robinson   
Name:  Todd Robinson   
Title:  Treasurer  



REG GEISMAR, LLC, a Delaware limited liability company, as a Plant Loan Party
By:  /s/ Todd Robinson   
Name:  Todd Robinson   
Title:  Treasurer  



REG ALBERT LEA, LLC, an Iowa limited liability company, as a Plant Loan Party
By:  /s/ Todd Robinson   
Name:  Todd Robinson   
Title:  Treasurer  



REG NEW BOSTON, LLC, an Iowa limited liability company, as a Plant Loan Party
By:  /s/ Todd Robinson   
Name:  Todd Robinson   
Title:  Treasurer  





Signature Page to Consent and Reaffirmation to Amendment No. 14 to Credit
Agreement

--------------------------------------------------------------------------------





REG SENECA, LLC, an Iowa limited liability company, as a Plant Loan Party
By:  /s/ Todd Robinson   
Name:  Todd Robinson   
Title:  Treasurer  





Consent and Reaffirmation to Amendment No. 14 to Credit Agreement